Citation Nr: 0014924	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  90-45 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating for compensation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The appellant served on active duty from August 1960 to May 
1964.  He then had service with the Reserve and later with 
National Guard units from May 1964 to October 1986.  He has 
been credited with various periods of active duty for 
training, as well as various periods of inactive duty 
training.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1988 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in September 1988.  A statement of the case was 
mailed to the veteran in November 1988.  The veteran's 
substantive appeal was received in January 1989.  In August 
1990, the veteran testified at a personal hearing before a 
hearing officer at the RO.  This case was remanded by the 
Board to the RO in July 1991.  In September 1993, the Board 
determined that service connection was not warranted for 
multiple joint arthritis and that an increased rating of 40 
percent was warranted for service-connected left heel 
disability.  The issue of TDIU was remanded to the RO.  

In June 1995, the veteran was afforded another personal 
hearing before a hearing officer at the RO.  Thereafter, in 
September 1996, the veteran was afforded a personal hearing 
before a member of the Board at the RO.  

In a June 1997 decision, the Board determined that the 
September 1993 Board decision which denied service connection 
for multiple joint arthritis was final.  The veteran filed an 
appeal to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court").  In 
addition, in the June 1997 decision, the Board remanded to 
the RO the issues of service connection for bilateral hearing 
loss, tinnitus, and TDIU.  Subsequently, the RO granted 
service connection for tinnitus.

In a January 2000 decision, the Board granted service 
connection for left ear hearing loss and denied service 
connection for right ear hearing loss.  The issue of TDIU was 
remanded again to the RO.  In a January 2000 rating decision, 
the RO rated the service-connected left ear hearing loss as 
non-compensable effective from July 29, 1994.  

The only issue remaining in appellate status is entitlement 
to TDIU.  


FINDINGS OF FACT

1.  The veteran is service-connected for residuals of a left 
heel fracture, rated as 40 percent disabling; tinnitus, rated 
as 10 percent disabling; and left ear hearing loss, rated as 
non-compensable.  The combined service-connected rating is 50 
percent effective from June 10, 1999.  

2.  The veteran has a high school diploma, 2 years of college 
education, and many years of experience as a police officer; 
he has been unemployed since the 1980's.  

3.  The veteran's service-connected disabilities do not alone 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSION OF LAW

The veteran is not individually unemployable by reason of his 
service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds find that he has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

In an April 1987 rating decision, the veteran was originally 
granted service connection by the RO for left heel 
disability.  During the course of the appeal for TDIU, that 
rating was increased to 40 percent and service connection was 
granted for tinnitus, initially rated as non-compensable but 
subsequently increased to 10 percent as of June 1999, and 
left ear hearing loss, rated as non-compensable.  Thus, the 
veteran has 3 service-connected disabilities and the combined 
rating for all 3 is 50 percent.  The veteran is not, however, 
service-connected for any other disabilities.  Thus, any 
industrial limitations caused by any other disabilities to 
include multiple joint arthritis, are not for consideration.  

Inasmuch as the veteran's personal background is concerned, 
the record reflects that he has a high school diploma, 2 
years of college education, and many years of experience as a 
police officer.  The veteran has been unemployed since the 
1980's.  He maintains, as set forth below, that he has been 
unemployed since he injured his left heel in the 1980's 
during service.  

The veteran's appeal with regard to TDIU has been pending for 
many years.  As such, the Board has reviewed the whole record 
and will focus on the record dating back over 13 years in 
order to ascertain whether at any time, the veteran was or is 
currently entitled to TDIU.

In December 1987, the veteran was afforded a VA examination.  
At that time, the veteran was able to heel and toe walk, but 
there was a left limp.  He was able to squat and duck walk 
well.  There was an antalgic gait abnormality.  There was no 
difficulty getting on or off the examining table or with 
dressing himself.  There was limitation of motion of the left 
ankle.  The veteran could dorsiflex to 10 degrees, plantar 
flex to 30 degrees, and had no motion on inversion or 
eversion.  There was normal movement of the toes.  The left 
ankle was atrophic and cold.  There was abnormal touch 
sensation of the left foot.  There was no evidence of 
tenderness, heat, swelling, erythema, or effusion.  X-rays 
revealed arthrodesis of Calcanestalar region, centrally, with 
no soft tissue findings.  There was a small exostosis of the 
neck of the talus.  The diagnoses were residuals of left 
calcaneal fracture with subsequent calcaneotalor arthrodesis 
and complications of sympathetic, reflex dystrophy, partial, 
some hysteria compatibilities; and degenerative arthritis of 
the left ankle joint and talonavicular joint.  The examiner 
opined that the veteran was mildly disabled and able to work 
with some limitations.  Subsequent outpatient records show 
continued treatment for left ankle disability and that the 
veteran was wearing a brace.  

In August 1988, a letter was submitted from the Office of the 
County Sheriff which indicated that while the veteran was 
academically qualified for employment, he was unemployable 
due to his disability.  

VA outpatient records show that in 1989, the veteran was 
treated for polyarthritis of the low back, shoulders, wrist, 
and ankle.  

In July 1990, the veteran was afforded a VA examination.  
Physical examination revealed that the veteran ambulated with 
a cane and a left leg brace.  Scarring was noted on the left 
side of the foot which the veteran reported was painful.  The 
veteran was able to dorsiflex his left ankle to 2 degrees and 
was able to plantar flex to 5 degrees.  He was unable to 
perform any eversion or inversion exercises.  There was some 
atrophy of the calf muscles and slight weakness of the leg.  
The examiner believed that the veteran was exaggerating.  The 
diagnoses were status post reconstructive surgery, left foot, 
for fracture of the heel with residual loss of motion; 
fusion, partial, talus and os calcus, left; disuse atrophy of 
the muscles of the left leg and foot; and anxiety reaction.  

VA outpatient records dated in 1990 show that the veteran 
reported that he had been employed as a police officer from 
the 1960's to 1983 when his left ankle was injured.  He 
reported being unemployed since that time.  The veteran 
related pain and limitation of motion of multiple joints due 
to osteoarthritis.  The veteran also was treated in 
psychotherapy for depression and complaints of memory loss.  

In August 1990, the veteran testified at a personal hearing 
before a hearing officer at the RO.  At that time, the 
veteran generally recounted how he injured his left ankle.  
He also asserted that his osteoarthritis was related to 
service.  

In September 1991, the veteran was afforded a VA examination.  
At that time, the veteran reported multiple joint pain and 
difficulties with his left ankle.  He related that he was 
unable to bear weight on the left ankle and had constant pain 
and marked tenderness over the calcaneus.  The veteran 
indicated that he was unable to walk without a cane.  The 
veteran also related that he had significant pain and 
stiffness in most of the major joints of his body.  He 
related that his hands and wrists were primarily affected.  
The veteran also related that he had bilateral shoulder pain, 
bilateral hip pain, neck pain, and low back pain.  The 
veteran denied any paresthesias, numbness or weakness, or 
bowel or bladder dysfunction.  Physical examination of the 
cervical spine revealed markedly limited range of motion due 
to pain as well as marked tenderness along with paraspinal 
musculature with multiple trigger points.  Neurological 
examination was normal, but motor examination revealed give-
away weakness in all major joints.  Essentially, anywhere the 
veteran was touched, he reported having pain.  Examination of 
the low back revealed similar findings.  The veteran had 
marked tenderness with multiple trigger points.  He had 
positive compression, positive rotation.  His range of motion 
was limited.  Examination of the hands revealed no 
abnormalities, but the veteran reported having pain and 
tenderness.  Examination of the shoulders revealed markedly 
limited range of motion and an exquisite tenderness with 
palpation of the shoulders.  X-rays of the cervical spine 
revealed mild degenerative changes and of the lumbar spine 
revealed some anterior traction osteophytes.  X-rays of the 
hand were essentially normal.  X-rays of the shoulders were 
unavailable.  

Physical examination of the left foot revealed a well-healed 
lateral incision.  There was exquisite tenderness over the 
lateral aspect of the left foot.  There were no significant 
trophic changes.  Subtalar joint motion was nil, ankle motion 
was 10 degrees of dorsiflexion and 20 degrees of plantar 
flexion.  The foot was warm and well perfused.  X-rays 
revealed well-healed subtalar effusion. 

The examiner opined that due to his multiple complaints, the 
veteran was markedly disabled.  

Thereafter, records were received from the Social Security 
Administration which included VA service medical records, VA 
post-service medical records, and private records.  These 
records again confirmed that the veteran had a left ankle 
disability and multiple joint disabilities.  

VA hospitalization and outpatient records dated from 1991 to 
1994 show continued treatment for left ankle and multiple 
joint disabilities.  In addition, in 1992, the veteran was 
treated for depression.  In 1993, it was questioned whether 
or not the veteran had arteriosclerotic heart disease and it 
1994, it was noted to be probable.  He was also diagnosed as 
having angina pectoris and diabetes.  Also, in 1994, the 
veteran was noted to have tinnitus and otitis media.  

An October 1994 VA audiological examination revealed that the 
veteran had bilateral high frequency hearing loss and the 
veteran reported having tinnitus.  

In June 1995, the veteran was afforded another personal 
hearing before a hearing officer at the RO.  At that time, 
the veteran related that his bilateral hearing loss and 
tinnitus were related to service.  At that time, the veteran 
related that he had been a certified police officer, but that 
due to his left ankle injury, he had been unable to work as a 
police officer and had been turned down for employment in 
that field.  The veteran indicated that he sought vocational 
rehabilitation, but was turned down.  The Board notes, at 
this point, that the vocational rehabilitation file shows 
that in March 1988, the veteran's file was closed due to lack 
of cooperation on the veteran's part.  The veteran further 
related that he was unable to work due solely to his heel 
disability because that disability caused him to be unable to 
ambulate properly.

In September 1996, the veteran was afforded a personal 
hearing before a member of the Board at the RO.  At that 
time, the veteran related that his hearing loss and tinnitus 
were related to service.  In addition, the veteran related 
that he had not worked since he injured his left ankle.  He 
reported that prior to that time, he was a police officer for 
many years.  The veteran reported that he had attempted to 
obtain many jobs, but had not been employed.  In addition, he 
related that the Social Security Administration had 
determined that he was totally disabled.  

In July 1997, a statement was submitted by a private 
physician indicated, in pertinent part, that the veteran had 
severe osteoarthritis and had tinnitus.  A pharmaceutical 
note dated in October 1996, stated basically the same 
information.  

Subsequent VA outpatient records show that the veteran was 
treated in psychotherapy for major depression.  He was also 
provided general care and was advised of various health 
concerns.  It was noted that he had low back complaints.  

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16(a) (1999).

The veteran's left ankle disability is rated as 40 percent 
disabling, his tinnitus is rated 10 percent disabling, and 
his left ear hearing loss is rated as non-compensable.  As 
noted, the combined rating is 50 percent.  It is therefore 
obvious that the veteran does not meet the criteria for a 
total rating for compensation purposes under 38 C.F.R. 
§ 4.16(a).  However, the Board must also consider 38 C.F.R. 
§ 4.16(b) and 3.321(b)(1), permitting such a rating on an 
extraschedular basis.

In determining whether the veteran is entitled to a total 
disability rating based on individual unemployability, 
neither nonservice-connected disability nor age may be 
considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
his case in a different category than other veterans with 
equal rating of disability.  Furthermore, the question is 
whether the veteran is capable of performing physical and 
mental acts required by employment, not whether the veteran 
can find employment.  

The record reflects that the veteran's service-connected left 
ankle disability causes various significant symptoms such as 
limitation of motion of the left ankle, altered gait, and 
muscle atrophy of the left lower extremity.  The veteran's 
other 2 service-connected disabilities are mildly disabling 
or non-disabling.  However, the record also shows that the 
veteran has other various disabilities, most significantly 
his multiple joint arthritis, which also cause significant 
limitations to include marked imitation of motion in numerous 
joints and pain.  When the veteran was examined in September 
1991, the examiner opined that due to his multiple complaints 
which covered the left ankle as well as his multiple joint 
arthritis, the veteran was markedly disabled.  

There is no question that the veteran's service-connected 
disabilities, particularly his service-connected left ankle 
disability, place restrictions on types of employment for the 
veteran, but they do not alone preclude all employment.  

The record shows that the veteran has employment experience 
as a police officer.  The Board recognizes that employment in 
this field as well as in law enforcement in general usually 
requires a level of physical capability that the veteran does 
not possess due to his service-connected left heel 
disability.  However, the veteran has a high school degree 
and 2 years of college experience.  Although he has indicated 
that he has attempted to obtain many jobs, there is no 
evidence that the veteran has sought employment outside of 
the law enforcement industry.  In the late 1980's, the 
veteran initiated an interest in obtaining vocational 
rehabilitation training through the VA, but his file was 
closed due to lack of cooperation.  There is no evidence that 
the veteran has sought employment in any area which is 
primarily sedentary in nature.  

In sum, it appears that the veteran has not attempted to seek 
employment for many years due to his multiple disabilities.  
VA law and regulations require that his service-connected 
disabilities alone preclude employment.  The record as set 
forth above does not show that the veteran's service-
connected disabilities alone preclude employment.  The 
veteran's service-connected disabilities do not render the 
veteran unable to perform physical and mental acts required 
by every type of employment.  The veteran has apparently only 
explored one industrial avenue.  

Accordingly, the Board concludes that a preponderance of the 
evidence establishes that the veteran's service-connected 
disabilities alone do not prevent him from securing or 
following a substantially gainful occupation.  


ORDER

Entitlement to a total rating for compensation purposes based 
on individual unemployability is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 

